Citation Nr: 1448620	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-19 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.

2. Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.

3. Entitlement to an evaluation in excess of 30 percent for a right knee disability.

4. Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	National Veterans Disability Advocates, LLC


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1963 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from June 2010 and August 2012 rating decisions issued by the Regional Office (RO) in Phoenix, Arizona.  The appeal was subsequently transferred to the Providence, Rhode Island RO.

In May 2014, the Veteran testified at a hearing before the undersigned. A transcript of the hearing is of record.

The issues of entitlement to service connection for calf and ankle disorders, to include as secondary to the service-connected right knee disorder, have been raised by the record, specifically in the May 2014 hearing transcript. As they have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the documents in such file reveals the May 2014 hearing transcript.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.

The issues of entitlement to service connection for a left knee disability, entitlement to an evaluation in excess of 30 percent for a right knee disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Evidence added to the record since a January 2003 rating decision denying entitlement to service connection for a left knee disability is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim is being reopened, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  Consideration of the merits of this issue is deferred pending additional development consistent with the VCAA.

The Veteran claims entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disorder.  After reviewing all of the evidence of record available at the time of a January 2003 rating decision which denied entitlement to service connection for a left knee disability, in light of the evidence submitted since that decision, the Board finds that new evidence raises a reasonable possibility of substantiating the appellant's claim.  In this regard, at the May 2014 hearing, the Veteran alleged that in 1983, when he first started having problems with his left knee, he sought treatment from a private doctor in Rhode Island who stated that he believed that his left knee disorder was a result of guarding caused by his right knee disability.  As there was previously no evidence of a medical opinion linking the left knee disorder to a service-connected disability, and assuming truth of the appellant's assertion, the evidence is new and material, and the claim is reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability is reopened.  


REMAND

Further development is required as there is an incomplete record before the Board.  At the May 2014 hearing, the appellant testified that in 1990 he started receiving Social Security Administration disability benefits in connection with his bilateral knee disorders.  Thus far no attempt has been made to obtain these records.  The Veteran also stated that he had moved to Rhode Island about six months prior and had been receiving treatment through the Providence VA Medical Center.  Although there is a February 2014 VA knee examination associated with the claims file, there are no other treatment records from the Providence VA Medical Center.  Since the representative asserted at the May 2014 hearing that these outstanding treatment records would support a higher disability evaluation, they should be obtained.

The appellant should be provided an opportunity to identify the doctor who in 1983 stated that he believed the Veteran's left knee disorder was caused by the right knee.  The appellant should also be asked to identify the locations and dates of any prior VA medical treatment; at the hearing the Veteran said that while he originally resided in Rhode Island, he later moved to Phoenix, Sedona, and Cottonwood, Arizona, before moving back to Rhode Island.

When attempting to obtain any of the above records, the AOJ is advised that in January 1998, the claimant changed his legal name.

Additionally, an addendum to the February 2014 VA knee disability benefits questionnaire is needed.  While the examiner there noted that she was unable to test the appellant's knee joint stability, she did not provide any further information regarding the extent of any right knee instability.

The Veteran also claims that his knee disorders prevent him from working.  Since the evaluation of the appellant's right knee disorder and the claim of entitlement to service connection for a left knee disorder could affect the TDIU claim, they are intertwined.

Accordingly, the case is REMANDED for the following action:

1. The appellant should be given an opportunity to identify any healthcare provider who treated him for a knee disability at any time since separation from active duty.  Specifically, the appellant should be asked to identify the doctor who stated, on or about 1983, that he believed the Veteran's right knee disorder caused the left knee disorder.  The claimant should also be asked to identify the locations and dates of any VA medical treatment associated with his prior residences in Rhode Island and Phoenix, Sedona, and Cottonwood, Arizona.

After securing any necessary authorization from the Veteran, obtain all identified records not already contained in the claims file, as well as any VA treatment records from the Providence, Rhode Island VA Medical Center from December 2013 to the present.  The AOJ should also contact the Social Security Administration, and all medical records associated with the appellant's claim for benefits from that agency should be obtained and associated with the claims file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

The AOJ is advised that in January 1998, the Veteran changed his legal name.  As appropriate, any requests for records should reflect that fact.

2. Thereafter, forward the entire claims file to the examiner who prepared the February 2014 disability benefits questionnaire or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should provide an opinion as to whether the Veteran's right knee exhibits any recurrent instability, and if so, opine as to whether it is severe, moderate or slight.  If necessary, another examination may be scheduled.  If an opinion on this issue cannot be provided based on the available information and testing, a rationale should also be provided for that conclusion.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


